ON MOTION FOR REHEARING

PER CURIAM.
We affirmed, without opinion, appellant’s sentence as a habitual violent felony offender. Appellant’s motion for rehearing, though without merit, reflects his perception that the predicate offense used for enhancement was on appeal and, thus, was not final, citing Peterson v. State, 651 *784So.2d 781 (Fla. 4th DCA 1995) and like cases. Contrary to his assertion, the prior conviction was not appealed. On appeal at the time of his current sentencing was the order revoking probation on which he had been placed following the prior conviction. Appeal of the order revoking probation did not affect the finality of the conviction, it affected only the finality of the order of revocation. The motion for rehearing is denied.
GUNTHER, WARNER, JJ., and OWEN, WILLIAM, C., Jr., Senior Judge, concur.